The case was submitted to the jury under the second count of the complaint, charging that defendants' servants or agents, "after becoming aware of the peril of plaintiff's intestate being injured by said collision, negligently failed to use all of the means at their command to avoid said collision, when by the use of said means said collision would have been avoided and intestate's death would have been prevented."
The burden, therefore, was on plaintiff to show that a servant of the defendant corporation, in service on its train on this occasion, discovered that plaintiff's intestate was in peril of a collision, as averred, in time to have warned him of the impending collision, or by other means to have prevented it, and nevertheless, negligently failed to give him such a warning, or to use other available means for its prevention. L. N. R. Co. v. Moran, 190 Ala. 108, 121, 66 So. 799; L.  N. R. Co. v. Rayburn, 192 Ala. 494, 496, 967, 68 So. 356; B.  A. Ry. Co. v. Campbell, 203 Ala. 296, 300, 82 So. 546.
Counsel for plaintiff stated to the trial judge while he was charging the jury that the defendant corporation could not be found guilty of negligence unless its engineer, Giles, was guilty, and unless the jury found against both defendants they could not find against either. The issue depended, therefore, upon the negligence, vel non, of Giles.
Specifically, the inquiry was: (1) Did Giles discover that the intestate was ignorant of the presence of Giles' train on the crossing, and was not going to stop before he reached the crossing; and (2) if Giles did so discover the situation of intestate, did he then have time, by the use of any available means, to prevent the impending collision, or to avoid its fatal result?
Counsel for plaintiff point to two facts as showing, or tending to show, that Giles had timely knowledge of intestate's peril: (1) His admission that, as he pulled on the crossing, he saw the reflection in the sky from the headlight of the other train, and knew it was approaching on the Alabama Great Southern track; and (2) that he was informed of its approach by the shouting of the switchman Mitchell to the fireman that he "thought that man was going to cut us in two down there."
It must be noted, however, that, when Giles first saw the headlight's reflection, the Alabama Great Southern train must, by any possible estimate based on the evidence, have been more than a mile distant from the crossing. Its speed was, of course, a matter of conjecture, but whatever its speed there was nothing to indicate that its engineer intended to violate his imperative duty, as well as the criminal law, by running over railroad crossings without first stopping his train, nor anything to indicate that he was ignorant of his environment and the presence of a crossing ahead. Counsel for plaintiff argue that Giles knew that the intestate was lost in the fog, and could not see, and, therefore, that he would not stop. But, on the contrary, Giles' train, in the same fog, was not lost, and Giles himself had located the crossing, and brought his train to a full stop, with warning whistles, before proceeding to cross. There was no reason to suppose that the intestate would do anything less. Giles had a right to presume that the engineer of the approaching train was familiar with the locality of the crossing, and the evidence shows that he was in fact thoroughly familiar with it. He had a right to further presume that the other engineer would comply with his duty and with the law by approaching under control, and coming to a full stop before he reached the crossing. "When a train approaches a crossing where its line intersects with the line of another railroad, and no train on that other line is approaching the crossing in dangerous proximity thereto — that is, so near and at such a rate of speed as to indicate either a purpose to cross without stopping or an inability to stop before reaching it — its engineer and conductor may presume that other trains approaching the crossing will comply with the law and stop before reaching the crossing, and may rely upon their doing so. This is a *Page 334 
well-settled principal of law." Vessel v.  S. A.L.R. Co.,182 Ala. 589, 595, 62 So. 180, 182; Southern R. Co. v. Jones,143 Ala. 328, 333, 39 So. 118.
There is no merit in the suggestion that the intestate was not chargeable with the duty to stop for his crossing, unless defendants showed that it was not a crossing within the excepting clause of the statute (section 9953, Code 1923). Under such a statute the burden of proof is on the party who claims to be within the exception. Jefferson County v. Gulf Refining Co., 202 Ala. 510, 80 So. 798. Moreover, the testimony of plaintiff's witness Fidler showed that this crossing was not within the exception. And Giles had the right to presume, also, that an approaching train on the crossroad would not only stop, but would not proceed until it "knew the way to be clear." Code, §§ 9953, 5330; Southern R. Co. v. Bryan, 125 Ala. 297,306, 28 So. 445. In the Bryan Case it was said that the engineer "must exercise not simply ordinary, but the highest degree of diligence to ascertain that the way is clear," and that the failure to stop the train and take in the situation before crossing would be "most culpable negligence." Had the evidence in any degree supported plaintiff's contention that Giles, or any other responsible servant on his train, knew that the intestate's train was lost in the fog, and that he was ignorant of the presence of the crossing and would therefore not stop, this would, of course, have rendered those several presumptions unavailable. But the evidence is without any tendency to support the view that any one of defendant's train crew had such knowledge. The mere fact of the existence of a heavy fog, restricting an engineer's vision from behind his headlight to about 90 feet, would not be the equivalent of such knowledge. In such a fog it was the duty of an engineer to be more than ordinarily careful, and to run his train at such a speed, and under such control, as to enable him to stop within the visible range of his headlight. Ala. Mid. R. Co. v. McGill,121 Ala. 230, 25 So. 731, 77 Am. St. Rep. 52. Common prudence demanded such a precaution, and its omission was gross negligence. Western R. Co. of Ala. v. Mitchell, 148 Ala. 35,44, 41 So. 427. The duty of an engineer under such conditions is imposed by law, and cannot be affected by the opinions of witnesses, expert or otherwise. Certainly Giles and the other trainmen were not culpable in presuming, the contrary never appearing, that the approaching engineer would observe common prudence, and would not be guilty of gross negligence in the operation of his train.
But it is strenuously insisted that the switchman, Mitchell, informed the fireman and engineer of defendant's train of the intestate's peril, in such manner as to call for preventive action by them, and in such time as to make it effective.
Observing, now, that defendants' train of 31 empty cars was in motion, at a speed of 4 miles or more an hour; that the engine was working steam; that the conductor, engineer, and fireman were seated in the engine cab, attending upon the movements of their own train; that, when Mitchell first became aware of the heedless approach of intestate's train, and "hollered" to the fireman, he (Mitchell) was half a car or a full car length from the engine; and that it does not appear how loudly he called, or that the enginemen appeared to hear him, or that any one could have heard him at that distance under those conditions — it cannot be inferred that the men in the engine did hear Mitchell, in the face of their clear and explicit denial.
Moreover, Mitchell's words, "I think that man is going to cut us in two down there," even if heard, were but vaguely informatory of some sort of trouble, and by no means informed the enginemen that immediate preventive action of some sort was demanded of them to avoid it. Certainly such information was not the equivalent of knowledge that an engineer on the other railroad track was violating law and duty in driving his train over an occupied crossing without stopping before it was reached. Knowledge of peril, as an essential predicate for guilt of subsequent negligence, means actual knowledge, and not that imputed knowledge which is based upon information merely of facts which, if followed up, would result in actual knowledge. Anniston Electric  Gas Co. v. Rosen, 159 Ala. 195. 207, 48 So. 798, 133 Am. St. Rep. 32; Southern R. Co. v. Drake,166 Ala. 540, 548, 549, 51 So. 996; Northern Ala. R. Co. v. Henson, 210 Ala. 356, 98 So. 18; Snyder v. Mobile L.  R. Co.,214 Ala. 310, 107 So. 451.
But, if it were conceded that defendants' enginemen heard Mitchell's warning cry, and were able to grasp its meaning, does the evidence permit a rational inference — anything better than a merely speculative guess — that they could have prevented the unhappy result by any means then within their power to use?
The witness Mitchell made several statements about the dirt road crossing, viz. that, when he first saw the lights in the coach windows of intestate's train, it had about crossed the crossing, and also that it was somewhere up about the crossing. Assuming, as shown by the evidence, that the dirt road crossing was 1,000 to 1,320 feet east of this railroad crossing, and that intestate's train carried seven 60-foot long coaches, then, when it had gotten across the dirt road, the engine headlight would have been about 560 to 880 feet from the railroad crossing. But Mitchell testified that, although he saw the lights in the coaches, he could not and did not see theheadlight of the engine. This shows conclusively that when he first noticed the coach lights — through the side windows, *Page 335 
of course — the engine had approached so near to the railroad crossing that its headlight was entirely out of his line of vision. At a distance of 560 or more feet from the crossing, had the witness been looking then, the headlight, many hundred times more powerful than the small coach lights, would of necessity have been visible to him at his post about 675 feet east of the crossing. These are physical facts which cannot be contradicted by any loose estimate by the witness of the position of the train with respect to the dirt road crossing behind it, and they conclusively confirm the substantial truth of his testimony that, when he saw the coach lights, the approaching train was within 90 or 100 feet of defendant's train on the crossing.
But he says that he at once ran towards the crossing and got as far as two car lengths, or 60 feet, before the collision. His speed could hardly have been less than 8 miles an hour, and the train, running at 25 miles an hour, or approximately 34 feet a second, would have run a little more than three times as fast as Mitchell, and would have gone, in the same time, about 200 feet, which would have required not over six seconds. If, then we accept these facts as showing that intestate's train was in fact 200 feet from the railroad crossing, instead of 100 feet, as specifically stated, it is clearly apparent that, after Mitchell had traversed 15 to 30 feet to the engine, and after the enginemen had received and understood his warning, and after the long whistle had been blown, and after he had applied his emergency brakes, it was too late to have materially lessened the speed of his engine before it reached the crossing. To assume such a thing is to assume what we are bound to know was physically impossible.
Our conclusion is that on the undisputed evidence, regardless of the rulings complained of, and regardless of the weight of newly discovered evidence, the several defendant corporations were clearly entitled to the general affirmative charge, as duly requested, and the errors, if any, committed by the trial court were not material, and cannot suffice for a reversal of the judgment.
The same conclusion applies also to the case of the defendant Giles, unless an admission, alleged to have been made by him, and admitted in evidence against him alone, is sufficient to alter that result. W. K. McAdory testified that he was at the intestate's home just before his funeral, and saw the defendant Giles there on that occasion, and that Giles then stated that he "saw the reflection of Mr. Young's headlight coming, and reached up and caught hold of the whistle cord, and started to blow him down," and he said, "I don't know why I didn't do it." This falls very far short of any tendency to show an omission of duty by Giles after he had become aware that intestate's train was in actual peril of a collision with his own train at the crossing. So far, then, as the evidence before the court was concerned, Giles was entitled to the general affirmative charge; and the result would not have been different, had all debatable rulings on the evidence been in favor of the plaintiff.
But, in support of her motion for a new trial on the ground of newly discovered evidence, plaintiff presented the testimony of two witnesses that they were present with Giles at the home of the intestate just before his funeral. Both of them testified that Giles then stated that "he saw the Alabama Great Southern train approaching the crossing, and reached up to take hold of the whistle cord to blow him down, and did not know why he did not do so, and that, if he had done so, the accident would not have happened." One of them testified further that "Mr. Giles also stated that he could tell from the way the engine was puffing and working steam that Mr. Young was lost in the fog and did not know where he was."
This evidence was highly material and persuasive as against the defendant Giles, and was not cumulative merely. In her affidavit the plaintiff acquits herself of any want of care and diligence in discovering it and producing it at the trial. Fries v. Acme, etc., Works, 201 Ala. 613, 615, 79 So. 45. We think the motion for new trial should have been granted as to Giles, on the ground stated.
It results that the judgment will be affirmed as to the appellee Tennessee Coal, Iron  Railroad Company, Birmingham Southern Railroad Company, and Woodward Iron Company, and will be reversed as to the appellee Giles.
Affirmed in part, and reversed, rendered, and remanded in part.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.
                              On Rehearing.